DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites “concentration of C2H6 at the inlet of the OCM catalyst bed is at least 3 mol%”, such a recitation is cited in claim 16.  Therefore, claims 17 is not further limit the subject matter of claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Duplicate claim
Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,334,204; over claims 1-19 of U.S. Patent No. 9,562,269 and over claims 1-13 of U.S. Patent No. 9,352,295 . Although the claims at issue are not identical, they are not patentably distinct from each other because all the patented claims are directed to a method for performing oxidative coupling of methane (OCM), the method comprising: (a) providing a system comprising a substantially adiabatic OCM reactor, a cracking unit, a compressor, a separations unit, and a methanation reactor that are in fluid communication with one another; (b) directing oxygen (02) and methane (CH4) into said OCM reactor that reacts said 02 and CH4 in an OCM process to yield a product stream comprising (i) compounds with two or more carbon atoms (C2+ compounds), including ethylene (C2H4), and (ii) carbon monoxide (CO) or carbon dioxide (C02), wherein said OCM process liberates heat; (c) directing said product stream comprising said C2. compounds and carbon monoxide (CO) or carbon dioxide (COz)from said OCM reactor and ethane from an ethane stream external to said OCM reactor directly into said cracking unit that cracks ethane (C2H6) with the aid of energy derived from said heat liberated in said OCM process, thereby increasing a concentration of C2H4 and hydrogen (H2) in said product stream; (d) directing said product stream from said cracking unit into said compressor, which compressor increases a pressure of said product stream with the aid of energy derived from said heat liberated in said OCM process; (e) directing said product stream from said compressor into said separations unit, which separations unit enriches said C2H4in said product stream with the aid of energy derived from said heat liberated in said OCM process; and7833851_i.doc 2 WSGR Docket No. 45096-712.201U.S. Serial No. 14/789,953Response to NFOA filed on December 9, 2015(f) directing H2 and CO or CO2 from said product stream from said separations unit into said methanation reactor, which methanation reactor reacts said H2 from said product stream with said CO or CO2 from said product stream to form CH4, wherein a ratio of (i) all carbon atoms output from said system as hydrocarbons to (ii) all carbon atoms input to said system is at least about 0.50.
The difference between the patented claims and the instant claims is that the instant claims require C2H6 has a concentration of at least 3 mol% at the inlet of the adiabatic OCM reactor.  However, the patented claims are also using the same reactant that are fed to the OCM reactor (CH4/natural gas and oxygen).  Natural gas normally contains substantial amount of ethane. Therefore, there is no patentable distinction between the patented claims and the presently claimed invention. it would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to feed oxygen and natural gas to the adiabatic OCM reactor to meet the concentration of ethane, which is recited in the present claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/Primary Examiner, Art Unit 1622